DaRden, Judge
(concurring):
In concurring, I want to record my consciousness that strict compliance with the law is more difficult in a combat zone because of the additional facilities and guards required. I am also aware that even those unsen-teneed prisoners who are living and working with the sentenced ones in Vietnam are probably more comfortable and safe than their fellow members of the armed forces who have not been convicted of or charged with an offense. Despite my understanding of these conditions, I recognize that the Commanding General of the III Marine Amphibious Force was in a better position to judge the impracticality of maintaining separation and that he had ordered that unsentenced and adjudged prisoners not be assigned the same work details or type of detail- as sentenced prisoners.